IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DONALD CRAIG GORE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D12-907

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed September 2, 2014.

An appeal from the Circuit Court for Columbia County.
Julian E. Collins, Judge.

Appellant Donald Craig Gore, pro se.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee. Barbara Debelius, Assistant General Counsel, Department
of Corrections, Tallahassee.




PER CURIAM.

      This is an appeal of a final order in Circuit Court Case No. 2011-41-CA

dismissing a petition for writ of habeas corpus in which Appellant, a prison inmate,

alleged his entitlement to immediate release. The trial court issued its ruling
without affording Appellee an opportunity to show cause concerning whether

Appellant was properly awarded all jail, prison, and gain-time credit.           On

Appellee’s proper concession of error, we reverse the order and remand with

instructions that the trial court issue an order for Appellee to show cause regarding

(1) whether Appellant has been properly awarded all jail, prison, and gain-time

credits that are due under the law and as set forth in Gisi v. State, 4 So. 3d 613

(Fla. 2009), and Rabedeau v. State, 2 So. 3d 191 (Fla. 2009), and (2) whether such

an award would affect Appellant’s consecutive 21-year sentence.           To ensure

consistent rulings on substantially similar issues, we direct the trial court to

consolidate this case and Circuit Court Case No. 2012-178-CA (appealed as

#1D12-2828) for further proceedings.

      REVERSED and REMANDED with instructions.

ROBERTS, RAY, and SWANSON, JJ., CONCUR.




                                         2